DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
 This office action addresses pending claims 14-21. Claims 1-9 and 12-13 were cancelled, and claims 14-21 were added in the response filed 7/30/2021.

Claim Objections
Claim 14 objected to because of the following informalities:  line 29, “conductive-member cover section” should be amended to “conductive-member casing section”.  Appropriate correction is required.
Claim 16 objected to because of the following informalities:  line 3, “than to an other of the inlet” should be amended to “than to the other of the inlet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iritani et al. (US 2011/0300421) in view of Lim (US 2012/0129030).
Regarding claim 14, Iritani discloses an electric power source device (battery pack) comprising a battery pack which is an aggregate of a multiple battery cells 2 (plurality of battery cells stacked in a stacking direction) ([0024]) each having terminals 3 which are electrically connected in series by respective bus bars (the claimed conductive members) ([0028]). The battery cells are arranged in a layer direction (being stacked in a cell stacking direction) ([0029], see Fig 1). Each of the battery cells includes terminals 3 including a positive electrode and a negative electrode at the upper surface 2a of the battery cells ([0028]). Bus bars (plurality of conductive members) electrically connect the battery cells in series ([0029]).
The battery pack is accommodated in a battery casing 4 (battery casing section) with a ceiling plate 41 (cover member) ([0024]). The upper surface 2a of the battery cells 2 is arranged at a position having a space from a ceiling plate 41 (the claimed cover member) of the battery casing 4 (therefore arranged to face the conductive members); each top end of the terminals 3 is also arrange so that a certain gap is formed between the top end of the terminal and the ceiling plate 41 ([0028]). An air blower unit 20 blows air into an air inlet opening 45 (first end of the cover member) of the battery casing which connects via a passage (see reference number 49 and arrow) to air discharge opening 46 disposed on the opposite side wall 44 of the casing ([0036]-[0038], see Fig 1); that is, the reference number 49 corresponds to the claimed cooling 
As seen in Figure 1, the ceiling plate at the air inlet opening 45 projects downward toward the bus bars (conductive member) [therefore a first end of the cover member], and the ceiling plate at the air discharge opening 46 projects downward to the bus bars [therefore a second end of the cover member].
While Iritani discloses bus bars [conductive members] ([0028]), Iritani does not explicitly disclose a conductive-member casing section mounted to face the upper surface of the battery casing section, and the conductive members disposed in the conductive-member casing section, the conductive member casing section has opposing first and second walls in a flow direction of the cooling fluid passage.
Lim discloses a battery modules including a plurality of battery cells 10, each battery cell having electrode terminals 11/12, bus bars 20 coupling the electrode terminals, a terminal shielding unit 120 covering the bus bar, the terminal shield unit including an upper shielding unit 126 and a lower shielding unit 127 with at least one opening (abstract, see Fig 3). The shielding protects the bus bars ([0054]), and electrically insulates the bus bar. The lower shielding unit 127 may further include openings that form a channel for cooling medium for cooling the bus bars ([0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shielding unit (conductive-member casing section) of Lim with the bus bars and battery terminals of the battery module of Iritani for the purpose of electrically connecting the cells together, protecting and electrically insulating the 
Because the shielding unit of Lim is disposed as supporting the bus bars (see Figs 3-5), the shielding unit has portions below the bus bars, and therefore the ceiling plate (cover member) of Iritani has ends that project toward the end walls of the shielding unit, meeting the limitation of the “the [first/second] end of the cover member is arranged to project toward the [first/second] wall of the conductive-member casing section to form an [inlet/outlet] opening between the [first/second] end of the cover member and the [first/second] wall of the conductive-member casing section”.
Further, because the shielding unit (conductive-member casing section) has portions below the bus bars [therefore closer to the battery cells than the bus bar], the combination meets the limitation of “each of the first and second walls of the conductive-member casing section is located to be closer to the battery cells than an upper surface of the conductive members is”.
Regarding claim 15, modified Iritani discloses all of the claim limitations as set forth above. Iritani discloses inlet opening 45 and outlet opening 46 (which inherently have cross sectional areas because cooling medium flows through), wherein the outlet opening 46 is controlled by door 5 for opening and closing the air discharge opening 46 ([0036]). Because the door 5 controls the opening and closing of the air discharge opening 46, the outlet opening has a different or varying cross section compared to the inlet opening 45 (therefore the cross sectional area of one of the inlet opening and outlet opening is smaller than the cross section area of the other of the inlet opening and the outlet opening). In addition, because the top of 
Regarding claim 17, modified Iritani discloses all of the claim limitations as set forth above. As seen in Iritani at Figure 1, the cooling fluid passage comprises an upstream side passage (see arrow near inlet opening 45), an intermediate communication passage (see arrow in accommodating space 49), and a downstream side passage (see arrow near outlet opening 46). The upstream side passage is communicated with the downstream side passage through the intermediate communication passage (Fig 1). With regards to the intermediate communication passage is comprises of wall surfaces of the cover member, because the ceiling plate 41 has walls on all four sides, the intermediate communication is comprises of wall surfaces of the cover member.
Regarding claim 19, modified Iritani discloses all of the claim limitations as set forth above. While Iritani teaches an inlet opening 45 and outlet opening 46 with an intermediate communication passage arranged to face both sides of the battery (see Fig 1), modified Iritani does not explicitly disclose wherein the inlet/outlet opening comprises inlet/outlet opening parts, each of the inlet/outlet opening parts being located to face a center of a corresponding one of the battery cells in a cell thickness direction perpendicular to the stacking direction.
In an embodiment, Lim teaches the shielding unit has openings 124 corresponding to the electrode terminals to permit cooling medium to pass, which is the center of a ([0036], [0057], Fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the openings 124 in the shielding unit corresponding to the electrode terminals at both the inlet and outlet of the shielding unit, as taught by Lim, for the purpose of directing cooling medium to the electrode terminals to regulate the temperature.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iritani et al. (US 2011/0300421) in view of Lim (US 2012/0129030), as applied to claim 14 above, and further in view of Tamura et al. (US 2009/0078400).
Regarding claim 16, modified Iritani discloses all of the claim limitations as set forth above. Iritani discloses inlet opening 45 and outlet opening 46 (which inherently have cross sectional areas because cooling medium flows through), wherein the outlet opening 46 is controlled by door 5 for opening and closing the air discharge opening 46 ([0036]). Because the door 5 controls the opening and closing of the air discharge opening 46, the outlet opening has a different or varying cross section compared to the inlet opening 45 (therefore the cross sectional area of one of the inlet opening and outlet opening is smaller than the cross section area of the other of the inlet opening and the outlet opening).
While Iritani discloses inlet opening 45 and outlet opening 46, modified Iritani does not explicitly disclose the at least one of the plurality of conductive members includes radiation fins 
Tamura discloses a battery pack 40 in a pack case 41 having a plurality of battery cells 42 accommodated in the case 41 ([0059], Fig 3). The battery pack connects to duct 40 at connecting portion 41c of the battery pack which permits a cooling medium to pass and cool the battery pack ([0033], Fig 3). The connecting portion 41c connects to air passing space 41f above the cells, and further downstream is the opening portion 41d with a tapered opening (thus the cross sectional area of the outlet is less than that of the inlet) (Fig 3). The air passing through the air passing space 41f is blown against the upper surface of the battery cells and heat transfer fins 43 (radiation fins) which are connected to the battery terminals 42 (and therefore to the bus bars) ([0063]-[0064], Fig 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heat transfer fins connected to the battery terminals and bus bars of Tamura with the bus bars of Iritani for the purpose of transferring heat from the batteries and terminals to the cooling medium.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iritani et al. (US 2011/0300421) in view of Lim (US 2012/0129030), as applied to claim 17 above, and further in view of Lee et al. (US 2011/0151311).
Regarding claim 18, modified Iritani discloses all of the claim limitations as set forth above. While Iritani discloses an intermediate communication passage (see Fig 1), modified Iritani does not explicitly disclose each of the battery cells comprising a safety valve, the cover 
Lee discloses a battery pack 100 having a plurality of battery cells 110 each having a vent member 115 disposed in the center of the upper portion of the battery (see Fig 2). An upper frame 120 and cover 125 are disposed over the vent members of the batteries and form a duct for the gas generated to be degassed (see Figs 1-2 and [0057]). Lee teaches the vent members, upper frame, and cover allow for gas generated to be removed to prevent explosion or rapid chemical reaction ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vent members of the batteries and upper frame and cover forming a duct over the batteries of Lee with the batteries of modified Iritani for the purpose of allowing generated gas to be vented and to prevent explosion or rapid chemical reaction.
Regarding claim 20, modified Iritani discloses all of the claim limitations as set forth above. While Iritani teaches an inlet opening 45 and outlet opening 46 with an intermediate communication passage arranged to face both sides of the battery (see Fig 1), modified Iritani does not explicitly disclose wherein the inlet/outlet opening comprises inlet/outlet opening parts, each of the inlet/outlet opening parts being located to face a center of a corresponding one of the conductive members in a cell thickness direction perpendicular to the stacking direction.
([0066], Fig 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the openings 224 in the shielding unit corresponding to the center of the bus bar at both the inlet and outlet of the shielding unit, as taught by Lim, for the purpose of directing cooling medium to the bus bars to regulate the temperature.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iritani et al. (US 2011/0300421) in view of Lim (US 2012/0129030), as applied to  claim 14 above, and further in view of Nishida et al. (US 2009/0061305).
Regarding claim 21, modified Iritani discloses all of the claim limitations as set forth above. While Iritani discloses a bus bars [conductive members] contacting a corresponding pair of electrode terminals ([0028]) and thus the bus bars have a contact part, modified Iritani does not explicitly disclose wherein each of the conductive members comprises: a bent part shaped to be farther from the battery cells than the contact part is, wherein the bent part of each of the conductive members and the battery cells define a passage therebetween through which the cooling fluid flows.
Nishida discloses a battery container unit 301 comprising a plurality of battery modules 303 which are electrically connected to each other by bus bars 311 (see Fig 11). The bus bar 311 is formed in a cross-sectional hat-shaped; the edges at the both sides of the center step-shaped 313 (analogous: curved shape in center of conductive member) is joined with the electrode terminals 305 ([0076], Fig 11). The bent convex part 313 is a heat release region which releases the most part of the heat of the electrode terminals to the outside ([0076]). The bus bars are arranged along the entire flow of cooling air ([0080]), thus the bent convex part allows for cooling fluid (cooling air) to flow between.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shape of the bus bar having a bent convex part of Nishida with the bus bars of modified Iritani for the purpose of creating a heat release region which releases the most part of the heat of the electrode terminals. Further, because Nishida has the convex part exposed to cooling air, it would have been obvious to modify the bus bar to allow the cooling fluid to pass through the bent convex part for the purpose of cooling.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725            

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725